UNITED STATES COURT OF APPEALS
Filed 1/9/97
                            FOR THE TENTH CIRCUIT



    WOODROW BURNS, JR.

               Plaintiff-Appellant,

    v.                                                   No. 96-7048
                                                   (D.C. No. CIV-95-272-S)
    SHIRLEY S. CHATER, Commissioner                      (E.D. Okla.)
    of Social Security, *

               Defendant-Appellant.




                            ORDER AND JUDGMENT **



Before EBEL and HENRY, Circuit Judges, and DOWNES, *** District Judge.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Although the Commissioner has been
substituted for the Secretary in the caption, in the text we continue to refer to the
Secretary because she was the appropriate party at the time of the underlying
decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
       Honorable William F. Downes, District Judge, United States District Court
for the District of Wyoming, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant appeals from a district court order affirming the Secretary’s

decision to deny his application for social security disability benefits. Utilizing

the applicable five-step sequential analysis, see Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988), the administrative law judge (ALJ) determined, at step

five, that claimant has the residual functional capacity to perform the full range of

sedentary work and that, pursuant to the Secretary’s Medical/Vocational Rules

(the grids), he was not disabled.

      “This court reviews the Secretary’s decision to determine only whether

[her] findings are supported by substantial evidence and whether the Secretary

applied correct legal standards . . . .” Hargis v. Sullivan, 945 F.2d 1482, 1486

(10th Cir. 1991). “Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. We will not reweigh

the evidence or substitute our judgment for that of the Secretary. Id.

      Claimant alleges disability because of the fusion of his right ankle and a

ruptured disc in his lower back. He assigns as error the ALJ’s (1) failure to




                                          -2-
                                           2
conduct a proper pain analysis; (2) improper reliance on the grids; and (3)

improper hypothetical questioning of the vocational expert.

       Claimant injured his right foot and ankle in 1988 and, after several

surgeries, eventually underwent a fusion of his ankle. Claimant testified that the

resultant limp causes pain in his back, Appellant’s App. Vol. II at 361. In

addition, claimant was hospitalized in 1992 for back pain which was diagnosed as

intervertebral disc disease, id. at 206. Claimant testified that he can sit only

twenty minutes at a time, id. at 364, and needs to shift position because of back

pain, id. at 363.

       Claimant argues that the ALJ failed to comply with the analytical process

described by this court in Kepler v. Chater, 68 F.3d 387 (10th Cir. 1995), for

cases involving credibility determinations of subjective complaints of disabling

pain. We disagree. In Kepler, we discussed factors helpful to an ALJ in deciding

whether to believe claims of severe pain. Id. at 391. We ordered a limited

remand for the purpose of requiring the ALJ to “explain why the specific

evidence relevant to each factor led him to conclude claimant’s subjective

complaints were not credible.” Id.. Such action is unnecessary in this case

because the ALJ has adequately explained the link between the evidence and his

conclusion. See id.




                                          -3-
      With respect to claimant’s ankle fusion, the ALJ noted that, despite the

numerous surgeries, a 1992 post-fusion arthroscopy resulted in “significant relief

of symptomology.” Appellant’s App. Vol. II at 15. This conclusion finds support

in the record. See id. at 204. Additionally, claimant’s treating physician was of

the opinion that, while claimant could not return to his previous heavy

occupation, he was a candidate for vocational rehabilitation and could perform

sedentary work, “not requiring prolonged walking or weight bearing.” Id.; see

also id. at 224 (opinion of Dr. Metcalf, apparently consulted for purposes of

claimant’s workers’ compensation claim, that claimant was a candidate for

vocational rehabilitation); id. at 228 (consultative physician’s opinion that

claimant can do sedentary work).

      The ALJ continued to explain his pain credibility conclusion with reference

to the fact that claimant takes only nonprescription pain medication, can walk as

much as one hundred yards at a time, and was found by a consultative physician

to be free of any significant residual joint swelling and joint deformity. All of

these observations find support in the record.

      With respect to claimant’s allegation of disabling back pain, the ALJ noted

that claimant is able to perform some housework, goes fishing occasionally, can

drive for as long as one hour at a time, and does not do anything for his back pain

except to take over-the-counter medication. Id. at 15-16. While we acknowledge


                                         -4-
that there is some evidence in the record favoring claimant’s interpretation of this

case, we reiterate that our task on appeal is not to reweigh the evidence, see

Hargis, 945 F.2d at 1486, but to review the record to ensure that substantial

evidence supports the decision of the ALJ. We conclude that the credibility

determination of the ALJ in this case was sufficiently thorough to comply with

the Kepler requirements and that substantial evidence supports the ALJ’s

credibility determination on the issue of the severity of claimant’s pain.

      Further, it was not error for the ALJ to discount the opinion of disability

rendered by Dr. Parano. That opinion was unsupported by objective medical

evidence and was based exclusively on claimant’s subjective complaints of pain.

See Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993)(noting that

subjective allegations of pain are insufficient by themselves to establish

disability). Nor was the ALJ required to believe claimant’s statements regarding

his need to shift position frequently. As noted above, at least three doctors found

claimant able to do sedentary work without restriction. The only limit of record is

Dr. Miller’s caution that claimant should not engage in work activity requiring

“prolonged walking or weight bearing.” Appellant’s App. Vol. II at 204.

Because neither of those activities are implicated in sedentary work, see 20 C.F.R.

§ 404.1567(a), these limitations do not demand a conclusion that claimant is

disabled. We hold, therefore, that substantial evidence supports the ALJ’s


                                         -5-
conclusion that claimant did not have pain severe enough to interfere with his

ability to engage in a full range of sedentary activity.

      Claimant next argues that the ALJ erred in relying on the grids to find him

not disabled, arguing that his nonexertional pain impairment prevented such

reliance. “The mere presence of a nonexertional impairment[, however,] does not

preclude reliance on the grids.” Thompson, 987 F.2d at 1488. Where, as here,

there is substantial evidence that a claimant’s pain does not interfere with an

ability to work, and that a claimant can do the full range of activities required by

sedentary work, reliance on the grids is appropriate. Because we conclude that

the ALJ properly relied on the grids to determine this case, we do not address

claimant’s argument regarding the hypothetical question posed to the vocational

expert.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                      Entered for the Court



                                                      David M. Ebel
                                                      Circuit Judge




                                          -6-